DETAILED ACTION
This action is in response to applicant's amendment filed 04/25/22.
The examiner acknowledges the amendments to the claims.
Claims 1-14 and 16-22 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/25/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 and 16-22 have been considered but are moot in view of the new grounds of rejection set forth below as necessitated by amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites “the movable arms” in line 4, however the arms are not previously defined or recited as being movable in Claim 10, or in Claim 9 upon which Claim 10 depends.  For examination purposes, the limitation will be read as --the arms, configured to move,--.
Claim 21 recites “said distal end comprises…a second section comprising the portion of said two arms that distally taper, and a third section comprising the distal most end of said two arms.”  It is unclear if “said distal end” is referring to the previously recited “distal end of the base section” in line 4, of Claim 1, upon which Claim 21 depends, since “said distal end” in Claim 21 comprises sections including the two arms whereas in Claim 1 the arms are recited as extending from (or being separate from) the distal end of the base section.  For examination purposes, “said distal end” will instead be read as --a distal end of septotomy catheter--.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5-11, 13-14, 16-19, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Bliss et al., hereinafter “Bliss” (U.S. Pub. No. 2011/0118769) in view of Leather (U.S. Pat. No. 4,493,321).
Regarding claims 1 and 22, Bliss discloses a septotomy catheter comprising:
a base section (tubular component 31; see Figure 15 and paragraph [0100]) comprising a central lumen therethrough,
two flexible arms (see two arms on either side of blade 33 creating Y-shaped configuration in Figure 15, wherein the arms are made from catheter material which has a degree of flexibility to allow advancement through a body lumen; see paragraphs [0102]-[0103]) extending from a distal end of the base section, each arm having a channel therethrough for a passage of a guide wire 35 (see Figure 15 and paragraph [0118]), wherein each of said channels comprises a guide wire 35 (Id.); and
a cutting component 33 configured to span the two arms (see paragraph [0107] and Figure 15).
	However, Bliss does not disclose at least a portion of said two arms distally taper in cross-section, and the two arms each comprise a slot therein, each slot housing a respective end of the cutting component.
	In the same field of art, namely cutting catheters, Leather teaches in Figure 1 and 3, two arms (see annotated Figure 1 below; arms formed by two sides of cutting blade support 10 on either side of blade 7) that distally taper in cross-section (see wider proximal portion of blade support 10 surrounding blade 7 that distally tapers to two protrusions 11 at the distal end of blade support 10; see col. 4, lines 52-56), and the two arms each comprise a slot therein, each slot housing a respective end of a cutting component (see col. 4, lines 47-51: blade 7 is encased within blade support 10, and therefore the two arms or sides of blade support 10 each has a slot that houses a respective side of blade 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bliss to have distally tapered arms with slots as claimed, as taught by Leather, since tapering serves to facilitate passage of the catheter through a body lumen and through tissue being cut (see Leather; col. 4, lines 52-56), and since housing respective ends of a cutting component rigidly mounts the blade securely (see Leather; col. 4, lines 49-51) preventing undesired movement of the cutting component.
				    FIGURE 1 OF LEATHER
            
    PNG
    media_image1.png
    528
    612
    media_image1.png
    Greyscale


	Regarding claim 2, Bliss as modified teaches the cutting component 33 is a blade (see paragraph [0107] and Figure 15), where the blade has longitudinal sides generally aligned with a longitudinal axis of the catheter (Id.), and where each side of the blade is housed in a respective slot of the arms (see Leather; see col. 4, lines 47-51).
	Regarding claims 5-6, Bliss as modified teaches the claimed device, as discussed above, except for the cutting component is non-mechanically actuated or energized, or wherein the cutting component is an electrode energized by radio-frequency (RF) current.
	In another embodiment of Bliss shown in Figures 30-31, Bliss teaches a cutting component 71/74 that is non-mechanically actuated or energized and is an electrode energized by RF current (see paragraphs [0157]-[0158]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cutting component of the embodiment of Figure 15 of Bliss and Leather, as taught by the embodiment of Figures 30-31 of Bliss, since doing so would be substitution of one known cutting element for another, which would have yielded predictable results, namely cutting through tissue.  
	Regarding claim 7, Bliss as modified teaches the two arms, when aligned with their longitudinal axes in parallel, have outer perimeters spaced apart a distance no greater than a cross-sectional diameter of the base section (see Leather Figures 1 and 3, showing two arms of cutting blade support 10 on either side of blade 7, that are aligned in parallel and outer perimeters spaced apart no greater than portion of blade support 10 proximal to arms); and the two arms, when aligned with their longitudinal axes in parallel (Id.), are configured to direct a septum between the arms toward a cutting surface of the cutting component, and the cutting component is configured to cut the septum (see Bliss, abstract and paragraph [0011], and see Figure 3 of Leather showing blade 7 within blood vessel and capable of cutting through septum tissue).
	Regarding claim 8, Bliss as modified teaches a space exists, on the distal end of the base section, between proximal ends of the two arms attached thereto and
the cutting component 33 is configured to span the space (see paragraph [0107] and Figure 15 of Bliss); wherein a cutting edge of the cutting component is operational whether the two arms are aligned with their longitudinal axes in parallel (see Leather Figures 1 and 3, showing two arms of cutting blade support 10 on either side of blade 7, that are aligned in parallel), or whether the two arms are separated, pulled apart to form a Y-shape with the base section (see Leather showing Y-shape formed by blade support 10 and Figure 15 of Bliss).
	Regarding claim 9, Bliss discloses a septotomy catheter comprising:
a base section (tubular component 31; see Figure 15 and paragraph [0100]) comprising a central lumen therethrough;
two flexible arms (see two arms on either side of blade 33 creating Y-shaped configuration in Figure 15, wherein the arms are made from catheter material which has a degree of flexibility to allow advancement through a body lumen; see paragraphs [0102]-[0103]) extending from a distal end of the base section, each arm having a channel therethrough for a passage of a guide wire 35 (see Figure 15 and paragraph [0118]); and
a cutting component 33 configured to span the two arms (see paragraph [0107] and Figure 15), configured to direct a septum between the arms toward a cutting surface of the cutting component, and the cutting component is configured to cut the septum (see Bliss; abstract and paragraph [0011]).
	However, Bliss does not disclose at least a portion of said two arms distally taper in cross-section, and the two arms, when aligned with their longitudinal axes in parallel, have an overall cross- sectional diameter no greater than a cross-sectional diameter of the base section; and the two arms, when aligned with their longitudinal axes in parallel, are configured to direct a septum between the arms toward a cutting surface of the cutting component, and the cutting component is configured to cut the septum.
In the same field of art, namely cutting catheters, Leather teaches in Figure 1 and 3, two arms (see annotated Figure 1 above; two sides of cutting blade support 10 on either side of blade 7) that distally taper in cross-section (see wider proximal portion of blade support 10 surrounding blade 7 that distally tapers to two protrusions 11 at the distal end of blade support 10; see col. 4, lines 52-56), and the two arms, when aligned with their longitudinal axes in parallel, have an overall cross- sectional diameter no greater than a cross-sectional diameter of the base section (see Leather Figures 1 and 3, showing two arms of cutting blade support 10 on either side of blade 7, that are aligned in parallel and outer perimeters spaced apart no greater than portion of blade support 10 proximal to arms); and the two arms, when aligned with their longitudinal axes in parallel, are configured to direct a septum between the arms toward a cutting surface of the cutting component, and the cutting component is configured to cut the septum (see Figure 3 of Leather showing blade 7 within blood vessel and capable of cutting through septum tissue).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bliss to have distally tapered arms and aligned with longitudinal axes in parallel as claimed, as taught by Leather, since tapering arms and having a configuration with aligned arms serve to facilitate passage of the catheter through a body lumen and through tissue being cut (see Leather; col. 4, lines 52-56).
	Regarding claim 10, Bliss discloses the claimed device, as discussed above, including the cutting component 33 at least partially resides between the two arms when the arms, configured to move relative to a septum, are pulled apart at their distal ends (see blade 33 within Y-shaped configuration in Figure 15), except where the two arms each further comprise a notch therein, each notch housing a respective end of the cutting component, each notch providing that the respective end of the cutting component resides therein when the two arms are aligned with their longitudinal axes in parallel.
	In the same field of art, namely cutting catheters, Leather teaches in Figure 1 and 3, two arms (see annotated Figure 1 above; see two sides of cutting blade support 10 on either side of blade 7), wherein the two arms each comprise a notch therein, each notch housing a respective end of a cutting component (see col. 4, lines 47-51: blade 7 is encased within blade support 10, and therefore the two arms or sides of blade support 10 each has a notch that houses a respective side of blade 7) when the two arms are aligned with their longitudinal axes in parallel (see Figures 1 and 3, showing two arms of cutting blade support 10 on either side of blade 7, that are aligned in parallel).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bliss to have notches as claimed, as taught by Leather, since housing respective ends of a cutting component rigidly mounts the blade securely (see Leather; col. 4, lines 49-51) preventing undesired movement of the cutting component.
	Regarding claim 11, Bliss as modified teaches the cutting component 33 is a blade (see paragraph [0107] and Figure 15), where the blade has longitudinal sides generally aligned with a longitudinal axis of the catheter, and where each side of the blade is housed in a respective slot of one of the arms (see Leather Figures 1 and 3, showing blade 7 having longitudinal sides, encased within blade support 10, generally aligned with a longitudinal axis of catheter 14, and see col. 4, lines 47-51 – since blade 7 is encased within blade support 10 the two arms or sides of blade support 10 each has a slot that houses a respective side of blade 7).
	Regarding claims 13-14, Bliss as modified teaches the claimed device, as discussed above, except for the cutting component is non-mechanically actuated or energized, or wherein the cutting component is an electrode energized by radio-frequency (RF) current.
	In another embodiment of Bliss shown in Figures 30-31, Bliss teaches a cutting component 71/74 that is non-mechanically actuated or energized and is an electrode energized by RF current (see paragraphs [0157]-[0158]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cutting component of the embodiment of Figure 15 of Bliss and Leather, as taught by the embodiment of Figures 30-31 of Bliss, since doing so would be substitution of one known cutting element for another, which would have yielded predictable results, namely cutting through tissue.  
	Regarding claim 16, Bliss discloses a septotomy catheter comprising:
a base section (tubular component 31; see Figure 15 and paragraph [0100]) comprising a central lumen therethrough,
two flexible arms (see two arms on either side of blade 33 creating Y-shaped configuration in Figure 15, wherein the arms are made from catheter material which has a degree of flexibility to allow advancement through a body lumen; see paragraphs [0102]-[0103]) extending from a distal end of the base section, each arm having a channel therethrough for a passage of a guide wire 35 (see Figure 15 and paragraph [0118]), wherein a space exists, on the distal end of the base section, between proximal ends of the two arms connected thereto (see Figure 15); and
a cutting component 33 configured to span the space (see paragraph [0107] and Figure 15 of Bliss); wherein:
a cutting edge of the cutting component 33 is operational (to cut a septum) when the two arms are separated, pulled apart to form a Y-shape with the base section (see Figure 15 and abstract of Bliss).
However, Bliss does not disclose at least a portion of said two arms distally taper in cross-section or the cutting component is operational when the two arms are aligned with their longitudinal axes in parallel.
In the same field of art, namely cutting catheters, Leather teaches in Figure 1 and 3, two arms (see annotated Figure 1 above; see two sides of cutting blade support 10 on either side of blade 7) that distally taper in cross-section (see wider proximal portion of blade support 10 surrounding blade 7 that distally tapers to two protrusions 11 at the distal end of blade support 10; see col. 4, lines 52-56), and the two arms, when aligned with their longitudinal axes in parallel, (see Leather Figures 1 and 3, showing two arms of cutting blade support 10 on either side of blade 7, that are aligned in parallel), have a cutting component 7 that is operational (see Figure 3 of Leather showing blade 7 within blood vessel and capable of cutting through septum tissue).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bliss to have distally tapered arms and aligned with longitudinal axes in parallel as claimed, as taught by Leather, since tapering arms and having a configuration with aligned arms serve to facilitate passage of the catheter through a body lumen and through tissue being cut (see Leather; col. 4, lines 52-56).
	Regarding claim 17, Bliss as modified teaches the two arms, when aligned with their longitudinal axes in parallel, have outer perimeters spaced apart a distance no greater than a cross-sectional diameter of the base section (see Leather Figures 1 and 3, showing two arms of cutting blade support 10 on either side of blade 7, that are aligned in parallel and outer perimeters spaced apart no greater than portion of blade support 10 proximal to arms); and the two arms, when aligned with their longitudinal axes in parallel, are configured to direct a septum between the arms toward a cutting surface of the cutting component, and the cutting component is configured to cut the septum (see Figure 3 of Leather showing blade 7 within blood vessel and capable of cutting through septum tissue).
	Regarding claims 18-19, Bliss discloses the claimed device, as discussed above, including the cutting component 33 is a blade (see paragraph [0107] and Figure 15), except for the two arms each comprise a slot therein, each slot housing a respective end of the cutting component, where the blade has longitudinal sides generally aligned with a longitudinal axis of the catheter, and where each side of the blade is housed in a respective slot of the arms.
In the same field of art, namely cutting catheters, Leather teaches in Figure 1 and 3, two arms (see annotated Figure 1 above; see two sides of cutting blade support 10 on either side of blade 7) each comprise a slot therein, each slot housing a respective end of a cutting component (see col. 4, lines 47-51: blade 7 is encased within blade support 10, and therefore the two arms or sides of blade support 10 each has a slot that houses a respective side of blade 7), where the blade has longitudinal sides generally aligned with a longitudinal axis of the catheter, and where each side of the blade is housed in a respective slot of the arms (see Leather Figures 1 and 3, showing blade 7 having longitudinal sides, encased within blade support 10, generally aligned with a longitudinal axis of catheter 14, and see col. 4, lines 47-51 – since blade 7 is encased within blade support 10 the two arms or sides of blade support 10 each has a slot that houses a respective side of blade 7).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bliss to have slots and longitudinal blade sides as claimed, as taught by Leather, since housing respective ends of a cutting component rigidly mounts the blade securely (see Leather; col. 4, lines 49-51) preventing undesired movement of the cutting component.
	Regarding claim 21, Bliss as modified teaches a distal end of the septotomy catheter comprises a first proximal section (including distal end of base section 31 in Bliss; Figure 15), a second section comprising the portion of said two arms that distally taper (including portion of blade support 10 surrounding blade 7 that distally tapers to two protrusions 11 at the distal end of blade support 10; see Leather Figure 1 and col. 4, lines 52-56), and a third section comprising the distal most end of said two arms (see distalmost portion of two protrusions 11 in Figure 1 of Leather).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3-4, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bliss (U.S. Pub. No. 2011/0118769) in view of Leather (U.S. Pat. No. 4,493,321), as applied to claims 1, 9, and 16 above, and further in view of Ouchi (U.S. Pub. No. 2005/0215996) and embodiment of Figures 30-31 of Bliss.
Regarding claims 3-4, 12, and 20, the embodiment of Figure 15 of Bliss in view of Leather teach the claimed device, as discussed above, including the cutting component 33 being flat or a blade having a distalmost portion residing generally perpendicularly to the longitudinal axis of the catheter (see perpendicular distal edge of blade 33 in Figure 15 of Bliss), except for the cutting component being an electrode that is entirely insulated except for a most distal portion thereof which is uninsulated, the uninsulated portion resembling a wire or rod spanning the two arms, residing generally perpendicularly to the longitudinal axis of the catheter.
In the same field of art, namely cutting catheters, in Figure 1 and paragraph [0041], Ouchi teaches cutting component can be a flat electrode blade or plate 3.
Furthermore, in another embodiment, Bliss teaches in Figures 30-31 and paragraph [0158] a cutting component 71/74 being an electrode with a cutting portion 74 being uninsulated wire and the sides 71 being insulated.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flat blade 33 of Figure 15 of Bliss as modified by Leather to be an flat electrode plate or blade, as taught by Ouchi, that is entirely insulated except for a most distal wire portion, as taught by the embodiment of Figures 30-31 of Bliss, since doing so allow for controlled and selective cutting of tissue when energized by an RF electrocautery device (see paragraph [0158] of Bliss) and since it would be substitution of one known type of cutting element for another, which would have yielded predictable results, namely cutting through tissue.  It is noted that once the combination is made, the longitudinal, sides of the flat electrode plate or blade would be insulated and would reside inside respective slots of the two arms (as taught by Leather, col. 4, lines 47-51 – since blade 7 is encased within blade support 10 the two arms or sides of blade support 10 each has a slot that houses a respective side of blade 7) wherein the wire spans the two arms.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
14.	Claims 1-14 and 16-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-7, 14-16 of U.S. Patent No. 9,681,915 in view of Leather (U.S. Pat. No. 4,493,321).  It is clear that elements of the application claims are to be found in the patent claims, except for features that are obvious such as the two arms distally taper in cross-section, and the blade having longitudinal sides generally aligned with a longitudinal axis of the catheter, and the two arms, when aligned with their longitudinal axes in parallel have outer perimeters spaced apart a distance no greater than a cross-sectional diameter of the base section and are configured to direct a septum between the arms toward a cutting surface of the cutting component.  In the same field of art, namely cutting catheters, Leather teaches in Figure 1 and 3, two arms (see annotated Figure 1 above; see two sides of cutting blade support 10 on either side of blade 7) that distally taper in cross-section (see wider proximal portion of blade support 10 surrounding blade 7 that distally tapers to two protrusions 11 at the distal end of blade support 10; see col. 4, lines 52-56), and the blade having longitudinal sides generally aligned with a longitudinal axis of a catheter (see Leather Figures 1 and 3, showing blade 7 having longitudinal sides, encased within blade support 10), and the two arms, when aligned with their longitudinal axes in parallel, have an overall cross-sectional diameter no greater than a cross-sectional diameter of the base section (see Leather Figures 1 and 3, showing two arms of cutting blade support 10 on either side of blade 7, that are aligned in parallel and outer perimeters spaced apart no greater than portion of blade support 10 proximal to arms), and the two arms, when aligned with their longitudinal axes in parallel, are configured to direct a septum between the arms toward a cutting surface of the cutting component, and the cutting component is configured to cut the septum (see Figure 3 of Leather showing blade 7 within blood vessel and capable of cutting through septum tissue).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the patent claims to have distally tapered arms aligned in parallel and no greater than a cross-sectional diameter of the base section as claimed, as taught by Leather, since tapering and having a configuration with aligned arms serve to facilitate passage of the catheter through a body lumen and through tissue being cut (see Leather; col. 4, lines 52-56).

Claims 1-14 and 16-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-8, 11, 13-18 of U.S. Patent No. 10,610,295 in view of Leather (U.S. Pat. No. 4,493,321). It is clear that elements of the application claims are to be found in the patent claims, except for features that are obvious such as the two arms distally taper in cross-section, and the blade having longitudinal sides generally aligned with a longitudinal axis of the catheter, and the two arms, when aligned with their longitudinal axes in parallel are configured to direct a septum between the arms toward a cutting surface of the cutting component.
In the same field of art, namely cutting catheters, Leather teaches in Figure 1 and 3, two arms (see annotated Figure 1 above; see two sides of cutting blade support 10 on either side of blade 7) that distally taper in cross-section (see wider proximal portion of blade support 10 surrounding blade 7 that distally tapers to two protrusions 11 at the distal end of blade support 10; see col. 4, lines 52-56), and the blade having longitudinal sides generally aligned with a longitudinal axis of a catheter (see Leather Figures 1 and 3, showing blade 7 having longitudinal sides, encased within blade support 10), and the two arms, when aligned with their longitudinal axes in parallel, are configured to direct a septum between the arms toward a cutting surface of the cutting component, and the cutting component is configured to cut the septum (see Figure 3 of Leather showing blade 7 within blood vessel and capable of cutting through septum tissue).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the patent claims to have distally tapered arms aligned in parallel as claimed, as taught by Leather, since tapering and having a configuration with aligned arms serve to facilitate passage of the catheter through a body lumen and through tissue being cut (see Leather; col. 4, lines 52-56).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Flaherty et al. (U.S. Pat. No. 6,685,716) teaches in Figure 4A arms creating a Y-shape with a cutting component 50 spanning the arms.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D YABUT whose telephone number is (571)272-6831. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANE D YABUT/Primary Examiner, Art Unit 3771